DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 2/25/2021.  As directed by the amendment, claims 1, 2, 13 and 14 have been amended. Claims 1, 2, 7, 8, 10, 13, 14, 19, 20, 22, 24, 27-29, and 31-34 are pending in the instant application.

Response to Arguments
Applicant's arguments filed 2/25/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive. 
Applicant alleges on page 9 of Remarks that “Lichstein fails to disclose or suggest a pressure-sensitive [adhesive] for adherence to the skin that comprises a hot-melt adhesive.” This is incorrect. Lichstein explicitly discloses a pressure-sensitive adhesive for adherence to the skin that comprises a hot-melt adhesive, see col. 4, lines 55-57 and col. 5, lines 2-3: “On the side 18 of the core 12 facing the body of the user and disposed to contact the body of the user is a layer of pressure sensitive adhesive 20…an adhesive 20 comprised of National Starch Hotmelt adhesive.”

Applicant alleges on page 9 of Remarks that Sojka ‘702 “fails to disclose or suggest a skin-friendly body adhesive that comprises a hot-melt adhesive.” This is 

Applicant argues on page 9 of Remarks that “one of ordinary skill would be well aware of the fact that melting temperatures for hot-melt adhesive are not compatible with application directly to skin precisely because burning and blistering will occur.” Applicant’s arguments are misguided. No one is asserting that hot-melt skin adhesives be applied to the body in their molten state, because, yes, that is clearly ridiculous. The claims and all of the prior art are directed to manufactured articles, where the adhesive is applied to the article during manufacture, and where, as demonstrated both by the prior art (e.g. Lichstein, Sojka ‘702, and Leung as discussed above; see also the additional prior art cited in the Conclusion section below), as well as Applicant’s own disclosure, the hot melt adhesives are then used at room temperature as pressure sensitive skin adhesives, to provide skin-friendly adhesion. 

Applicant argues on page 10 of Remarks that, “Sojka ‘702 at paragraph [0033] discloses…hydrogel, two-faced tape, or other type of skin-friendly adhesives…DERMA-TAK 34-546B…[i]n view of the description for a skin-friendly adhesive (i.e. hydrogel or tape), Sojka ‘702 does not teach or suggest any type of hot melt-adhesive…[i]t simply 

Applicant states on page 10 of Remarks that “it is known that hot-melt adhesives are too aggressive for skin-contacting applications…it would not have been obvious…to begin with a hot-melt acrylate-based adhesive when synthesizing a skin-adhesive composition.” Applicant’s first statement is objectively false. As discussed above and maintained in the rejection below, Lichstein, Sojka ‘702, and Leung all disclose hot-melt adhesives (with Sojka ‘702 explicitly disclosing the same acrylate-based hot-melt adhesive as currently disclosed) for use as skin adhesives. See also the additional prior art cited in the Conclusion section below, which further demonstrates the common use of hot-melt acrylate based adhesives as skin adhesives at the time of invention. Therefore, it was not “known that hot-melt adhesives are too aggressive for skin-contacting applications,” as alleged by Applicant. Furthermore, the preponderance of the evidence suggests (and Applicant did not objectively demonstrate otherwise) that Applicant’s explicitly disclosed NS34-546B was a well-known hot-melt skin contacting adhesive (sold under the tradename DERMA-TAK 34-546B) in the skin-adhesive art at the time of invention, as demonstrated by Sojka ‘702 and as further evidenced by Leung (“body adhesive may be…skin-friendly adhesives such as that used to construct 

Applicant argues on page 11 of Remarks that, “Neither Lichstein, nor Sojka '953, nor Sojka '702 cures the deficiencies of Zaffaroni, particularly since none of these references provide appropriate suggestion or motivation for one of ordinary skill to employ and modify a hot-melt acrylate-based adhesive in a skin-adhesive composition…there is simply no motivation for one having ordinary skill to combine/modify the references in order to arrive at Applicant's claimed composition” (emphasis Applicant’s). As discussed above, Sojka '702 does cure the deficiencies of Zaffaroni by explicitly disclosing the same adhesive used by Applicant, for the obvious 

Applicant argues on page 12 of Remarks that “Burton makes no mention whatsoever of hot-melt adhesives.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejection maintained below, Lichstein, Zaffaroni, Sojka and Sojka ‘702 educate Burton in this regard.

Applicant states on page 12 of Remarks, “As discussed above and based on objective evidence, Applicant respectfully submits that claimed NS34-546B acrylate-based adhesive is not equivalent to DERMA-TAK 34-546B”. The Examiner respectfully notes that no such discussion or objective evidence was presented. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. See MPEP 2145. The preponderance of the evidence, i.e. the same numbers (34-546B) being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 10, 27-29 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zaffaroni et al. (US 3,797,494; hereinafter “Zaffaroni”) in view of Lichstein (US 5,658,270; hereinafter “Lichstein”), Sojka et al. (US 6,491,953 B1; hereinafter “Sojka”), and Sojka et al. (US 2009/0062702 A1; hereinafter “Sojka ‘702”) (and as evidenced by Leung et al. (US 2007/0060855 A1; hereinafter “Leung”)).
Regarding claim 1, Zaffaroni discloses/suggests a skin-adhesive composition (adhesive layer 12) (Figs. 4-5) that is fully and obviously capable of being removed and re-attached (in as far as the adhesive of Zaffaroni is a pressure sensitive acrylate-ensure that the adhesive of Zaffaroni permits/provides for at least some amount of removal/re-attachment, in order to allow the article to be repositioned if initially stuck in a sub-optimal location as taught by Lichstein) for bonding a substrate (backing member 11) to the skin (a laminate of…a backing member bearing…a pressure sensitive adhesive…adapted for contact with the skin, col. 3, lines 25-28), the adhesive composition comprising an acrylate-based adhesive (exemplary adhesives include acrylic or methacrylic resins such as polymers of esters of acrylic acid or methacrylic acid, col. 14, lines 60-63), an adhesion modifier (microcapsules 13) (adhesive coating 12 has uniformly distributed therethrough microcapsules 13 comprising drug encapsulated with a microporous rate controlling material permeable to the passage of the drug, col. 9, lines 57-60; wherein microparticles (i.e. colloidal particles) are adhesion particles per para [0042] of the instant specification), and a skin benefit agent (col. 12, lines 9-67, which discloses antiperspirants, deodorants and antimicrobials, as well as compounds that may act as skin moisturizers, humectants, pH modulators, soothing agents, preservatives and/or film formers, all of which are skin benefit agents per paras [0045-50] of the instant specification), wherein the adhesion modifier is present in an amount of from about 5% (by total weight of composition) to about 20% (by total weight of composition) (Example 4 of Zaffaroni explicitly discloses using 9% encapsulation material (3 g/(3g + 0.250g + 20g + 4g + 4g + 2g) = 3/33.25 = 9%). Zaffaroni also teaches that the release rate of the encapsulated drug/active agent can be varied as desired by varying the number of microcapsules present within the adhesive (in the case of the microencapsulated active agent, the release rate can also be controlled by varying the number of microcapsules present in a given volume of the matrix of the device...this is a particular[ly] desirable feature of this aspect of the invention, col. 14, lines 36-39), and that 9% or 28% [Example 1 of Zaffaroni discloses using 28% encapsulation material: 10g x (100/110) / (10g + 0.22(100 g)) = 9.1/32 = 28.4%] are equally viable percentages, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, such that arriving at a concentration anywhere within the claimed range also would have been obvious to an artisan at the time of invention in order to obtain the expected result of a reduced release rate and/or desired therapeutic effect/dosage of an encapsulated material within a skin adhesive through routine experimentation as explicitly taught by Zaffaroni (Zaffaroni, col. 14, lines 3-58), where fewer microparticles would have been expected to produce a slower release rate and/or to provide a lower dosage (if and renders obvious the claimed range], wherein the adhesive composition is substantially free of a solvent (the resulting slurry is coated onto a cellophane sheet…and the solvent removed by evaporation, col. 16, lines 35-38; leach out residual acetone and salt, col. 17, lines 47-48), and wherein the adhesion modifier is a matrix filled with the skin benefit agent (the encapsulating material can be uniformly impregnated with the drug to form microcapsules which are a porous matrix having the drug distributed therethrough, col. 9, lines 64-67) and the skin benefit agent-containing matrix is dispersed with(in) the acrylate-based adhesive (adhesive coating 12 has uniformly distributed therethrough microcapsules 13, col. 9, lines 57-58) to form a single layer adhesive composition (Figs. 4-5).
Zaffaroni is silent regarding wherein acrylate-based adhesive is explicitly a hot-melt acrylate-based adhesive having 50% by weight acrylate (e.g. the instantly disclosed hot-melt adhesive NS34-546B, see para [0029] of the instant specification). However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another," the claim is unpatentable under 35 a hot-melt acrylate-based adhesive having 50% by weight acrylate (DERMA-TAK 34-546B) [which is understood to be the same hot-melt material/composition as the instantly disclosed NS34-546B, because “NS” as used in the instant specification’s designation is inferred to mean “National Starch,” since instant para [0029] states that this is from where the adhesive was sourced, and this is the same source as Sojka ‘702’s DERMA-TAK 34-546B, see Sojka para [0033], and the alpha-numeric designation is otherwise identical; and see also Leung para [0042] as further evidence that the DERMA-TAK® adhesives are hot melt adhesive compositions] was a well-known skin-friendly adhesive at the time of invention (Sojka ‘702 para [0033]). Therefore, it would have been obvious to an artisan at the time of invention to include/substitute as the acrylate-based skin adhesive of Zaffaroni specifically a hot-melt adhesive having 50% by weight acrylate as taught by Sojka ‘702 (i.e. by virtue of Sojka ‘702 disclosing the same material as instantly disclosed), in order to provide the predictable result of utilizing a known (and thus easily-sourced), skin-friendly (for wearer comfort) adhesive (Sojka ‘702, para [0033]; Leung abstract, para [0042]) to serve as the skin adhesive.
Though Zaffaroni also teaches that the selection of the particular encapsulating materials was within the skill of an artisan at the time of invention (col. 10, lines 14-64), Zaffaroni is silent regarding wherein the adhesion modifier/encapsulating microparticle is selected specifically from the group consisting of Poly-Pore E200 allyl methacrylates crosspolymer, Polytrap 655TO lauryl methacrylate/glycol dimethacrylate crosspolymer, and Polytrap 6500 lauryl methacrylate/glycol dimethacrylate crosspolymer. However, it has been held to be within the general skill  at least Poly-Pore E200 allyl methacrylate crosspolymer was well known for use in skin-contacting compositions at the time of invention (controlled release composition can applied topically, col. 3, lines 39-40; form of a microparticle that is capable of entrapping a solid or liquid compound…made by…as least two polyunsaturated monomers, preferably allyl methacrylate and an ethylene glycol dimethacrylate...PolyporeTM E 200, col. 4, lines 1-3 and 30-34 and Example). Furthermore, where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly, Applicant claims a combination that only unites old elements (acrylate-based adhesives and known polymeric controlled-release encapsulating agents) with no change in the respective functions of those old elements (adhesion and controlled delivery of encapsulated material), and the combination of those elements yields predictable results (an adhesive providing controlled delivery of active ingredients); absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396). Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of 
Regarding claim 2, Zaffaroni in view of Lichstein, Sojka and Sojka ‘702 teaches the removable and re-attachable skin-adhesive composition of claim 1, wherein Zaffaroni as modified by Sojka ‘702 to include NS34-546B as the acrylate-based adhesive further teaches wherein the adhesive composition comprises from about 40% (by total weight of the composition) to about 95% (by total weight of the composition) of the hot-melt acrylate-based adhesive (Example 4 of Zaffaroni is (20g+ 4g +4g +2g)/(3g + 0.250g + 20g + 4g + 4g + 2g) = 30/33.25 = 90% acrylate-based adhesive; Example 1 of Zaffaroni is 0.22(100 g)/(10g + 0.22(100 g)) = 22/32 = 69% acrylate-based adhesive, which thus would have taught/suggested to an artisan at the time of invention to use the same percentages even when utilizing the specific 
Regarding claims 7 and 27, Zaffaroni in view of Lichstein, Sojka and Sojka ‘702 teaches the removable and re-attachable skin-adhesive composition of claim 1, wherein Zaffaroni further discloses wherein the skin benefit agent is selected from the group consisting of antiperspirants consisting of aluminum-zirconium complex and aluminum chlorohydrate, deodorants, skin moisturizers, humectants, pH modulators, soothing agents, antimicrobials, preservatives, film formers, and combinations thereof (col. 12, lines 9-67, which discloses antiperspirants, deodorants and antimicrobials, as well as compounds that may act as skin moisturizers, humectants, pH modulators, soothing agents, preservatives and/or film formers), and Sojka further teaches encapsulating a skin benefit agent in specifically PolyporeTM E200 microparticles, wherein the skin benefit agent is selected from the group consisting of antiperspirants and deodorants consisting of aluminum-zirconium complex and aluminum chlorohydrate, skin moisturizers, humectants, pH modulators, soothing agents, antimicrobials, preservatives, film formers, and combinations thereof for topical application (col. 7, lines 49-67, col. 8, lines 19-21, col. 8, lines 45-60 and col. 9, lines 20-25). 
wherein the adhesive composition further comprises from about 0.001%-60% or 0.01-20% (by total weight composition) skin benefit agent (Example 4 of Zaffaroni is 0.250 g/(3g + 0.250g + 20g + 4g + 4g + 2g) = 0.250/33.25 = 0.75% drug/skin benefit agent; Example 1 of Zaffaroni is 10 g x (10/110) / (10 g + 0.22 (100 g)) = 0.9/32 = 2.8% drug/skin benefit agent; see also the obviousness of optimizing to arrive within the claimed range in view of MPEP § 2144.05 at Zaffaroni, col. 14, lines 3-58, with the motivation as discussed below regarding claim 33).
Regarding claim 10, Zaffaroni in view of Lichstein, Sojka and Sojka ‘702 teaches the removable and re-attachable skin-adhesive composition of claim 1, wherein Zaffaroni further discloses wherein the matrix is selected from the group consisting of a channel-like matrix and a pore-like matrix (the encapsulating material can be uniformly impregnated with the drug to form microcapsules which are a porous matrix having the drug distributed therethrough, col. 9, lines 64-67), such that the matrix is capable of allowing controlled-release of the skin benefit agent (continuous administration of controlled quantities of topically active drugs to the skin of a patient by direct application to the affected skin area, col. 2, lines 21-23), and furthermore wherein POLYPORE® microparticles are inherently channel-like or pore-like matrices capable of allowing controlled-release of the skin benefit agent (Sojka, abstract in view of Examples 1 and 2; see also para [0042] of the instant specification).
Regarding claim 29, Zaffaroni in view of Lichstein, Sojka and Sojka ‘702 teaches the removable and re-attachable skin-adhesive composition of claim 28, wherein wherein the adhesive composition comprises a skin benefit agent selected from antiperspirants and deodorants (col. 6, lines 4-6), and wherein Sojka further teaches it was known in the art of encasing antiperspirants and deodorants in POLYPORE® materials to include antiperspirants and deodorants consisting of aluminum-zirconium complex and aluminum chlorohydrate (col. 8, lines 45-60). It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use. It would have been obvious to one of ordinary skill in the art at the time of invention to include as the antiperspirant/deodorant skin benefit agent disclosed by Zaffaroni, an antiperspirant/deodorant consisting of aluminum-zirconium complex or aluminum chlorohydrate as further taught by Sojka, in order to provide skin-friendly, topical delivery of an effective amount of known antiperspirant/deodorant to provide the expected result of reducing the amount of moisture on the skin contacted by the adhesive.
Regarding claim 33, Zaffaroni in view of Lichstein, Sojka and Sojka ‘702 teaches the removable and re-attachable skin-adhesive composition of claim 1, wherein the adhesion modifier/microparticles is present in an amount of from about 7-20% (by total weight composition) as discussed above regarding claim 1, but Zaffaroni is silent regarding wherein the adhesive composition further comprises from about 8-20% (by total weight composition) skin benefit agent. However, the skin benefit agent disclosed by Zaffaroni is a topically active ingredient, and Zaffaroni teaches that determining an optimum therapeutic value for a particular active ingredient was standard practice in the art at the time of invention (Zaffaroni, col. 14, lines 3-58). .

Claims 13, 14, 19, 20, 22, 24, 31, 32 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burton et al. (US 2004/0133143 A1; hereinafter “Burton”) in view of Lichstein, Zaffaroni, Sojka and Sojka ‘702.
Regarding claims 13, 14, 19, 20, 22, 31, 32 and 34, Burton discloses an absorbent article (medical article 410) (Fig. 7) comprising an absorbent structure (absorbent layer 430) and a shell (backing substrate 422), the shell having a body-facing surface (facing down in Fig. 7) and a garment-facing surface (facing up in Fig. 7), the body-facing surface having a skin-adhesive composition (backing adhesive 424) thereon for adhering the shell directly to a wearer (the preferred adhesive…are the normal adhesives which are applied to the skin, para [0093]), the skin-adhesive composition comprising an acrylate-based adhesive that is substantially free of a solvent (paras [0092-95]) that is fully capable of being removed and re-attached (in as far as Burton teaches the use of a pressure sensitive acrylate-based adhesive, it is fully capable of being attached and re-attached because the instant specification at paras 
Burton further teaches that medicaments and antimicrobials should be included in the adhesive for enhanced wound healing and to prevent infection (para [0093]), but Burton is silent regarding wherein the solvent-free acrylate-based adhesive specifically includes a hot-melt adhesive and a POLYPORE/Polytrap® adhesion modifier with skin benefit agent/medicament/antimicrobial (and antiperspirant) impregnated therein, such that the percentages of adhesive, modifier and skin benefit agent are within the instantly claimed percentages. However, Zaffaroni, Lichstein, Sojka and Sojka ‘702 teach just such a controlled-drug-delivery adhesive (see discussion above regarding claims 1, 2, 7, 8, 10, 27, 28 and 33), wherein it would have been obvious to one of ordinary skill in the art at the time of invention to modify the acrylate-based adhesive with medicaments and antimicrobials therein disclosed by Burton to include wherein the adhesive is a hot-melt adhesive and the medicaments and antimicrobials are provided in the controlled-drug-delivery microparticles within the loading ranges (and along with an antiperspirant per the relevant instant dependent claims) taught by Zaffaroni and Sojka, in order to provide the 
Regarding claim 24, Burton in view of Lichstein, Zaffaroni, Sojka and Sojka ‘702 teaches an article with a skin-adhesive composition on the body facing surface as discussed above regarding claim 13, but Burton is silent regarding wherein the body-facing surface comprises from about 10-400 gsm skin-adhesive composition. Zaffaroni teaches the skin-adhesive composition on a body-facing surface of an article (Fig. 2) wherein the body-facing surface comprises from about 320-330 g/m2 skin-adhesive composition (Example 1: the resulting slurry is coated onto a cellophane sheet 10 cm in width by 100 cm in length, col. 16, lines 35-38, so 32 g (10 g + 0.22(100 g)) on a 0.1 m2 substrate results in ~320 gsm of the adhesive composition; Example 4: the adhesive mixture is coated onto…a 1000 square centimeter Mylar sheet, so 33.25 g (3g + 0.250g +20g +4g +4g+ 2g) on a 0.1 m2 substrate results in ~332 gsm of the adhesive composition). Optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references demonstrating the obviousness of using hot melt acrylate-based adhesives as skin adhesives at the time of invention, including those specifically in the absorbent article art: Fabo (US 2004/0096489 A1; paras [0020] and [0027]); Gundersen (US 2008/0171958 A1; para [0078]); Kong (US 2007/0264497 A1; abstract); Cox et al. (US 2002/0002223 A1; abstract); Wong et al. (US 5,876,855; abstract); Sun et al. (US 4,879,178; abstract); Seber (US 4,745,916; col. 3, lines 11-17); Sun et al. (US 4,701,509; abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785